Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record does not show or suggest a filter device having a lower end disc from which a pin axially projects, a ring filter element engaging a first channel via the pin; a tubular dome engaging in an interior of the ring filter element; a free end of the tubular dome having a guiding contour which interacts with a guiding element arranged on the ring filter element; the guiding contour including an axial groove towards which the guiding element is guidable during assembly, the axial groove arranged relative to the pin such that the pin is introducible into the first channel when the guiding element enters the axial groove; a clean channel; a valve including a valve seat and a valve body arranged in the clean channel, the valve body spring pre-loaded against the valve seat into a closing position; and wherein the guiding element and the valve are structured and arranged such that the guiding element interacts with the valve body and transfers the valve body into an opening position when the guiding element is slid into the axial groove, in combination with the remaining limitations in the claim.  Ardes (US 2014/0183116) teaches a filter having a pin 35 on a lower end disc, a standpipe 2 (guiding element) and a valve 5 which prevents no-load operation of the filter when no liquid is conveyed through the filter (see paragraph 0043), as shown in Fig. 1; however, lacks the guiding element and the valve structured and arranged such that the guiding element interacts with the valve body and transfers the valve body into an opening position when the guiding element is slid into the axial groove, since the valve disclosed by Ardes opens when liquid flows through it and not by interacting with the standpipe 2 (guiding element) and it would have not been obvious to modify because there is no reason or suggestion to do so and the filter would not operate as intended.
Claims 2-14, 16 and 18-22 are allowed due to their dependency on claim 1.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778